MANDELBAUM, District Judge.
Plaintiff moves for a temporary injunction on two unadjudicated patents. The court, after examining - the affidavits, exhibits, and the authorities submitted by both sides, is constrained to deny the motion. It is the generally accepted rule that courts will refuse a preliminary, injunction in the absence of prior adjudication or public acquiescence when there is any fair question as to invention, anticipation, construction, infringement or title. I believe that such fair questions have been presented by the° defendant. United States Can Corporation v. American Can Company, D.C., 31 F. Supp. 91; Metropolitan Button Works, Inc. v. Jaffe, et al., D.C., 19 F.Supp. 860; Rosenberg et al. v. Groov-Pin Corporation, 2 Cir., 81 F.2d 46, 47, 48. In addition to the foregoing I believe that the plaintiff has been guilty of laches which should defeat an application of this character.